Claims 1-28 are currently pending with claims 11-28 being withdrawn as directed to a non-elected invention.  Claims 1-10 are under consideration.  
The 112, second paragraph rejection has been overcome in view of the present amendment and response. 
The 102/103 rejection over Ameen has been withdrawn in view of the present amendment and response.  Ameen fails to disclose a compacted porous membrane comprising macro-structured folds, micro-folded fibrils or a combination thereof. 
Upon further consideration, new grounds of rejections are made in view of newly discovered references to White (US 2013/0183515) and House et al. (US 4,877,661).   


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 5,591,034 to Ameen et al. (Ameen) in view of US 2013/0183515 to White (White).   
Ameen discloses a thermally conductive adhesive interface comprising an expanded polytetrafluoroethylene (ePTFE) membrane with thermally conductive particles embedded within the ePTFE membrane and an adhesive material imbibed within the ePTFE membrane (figure 4).  The thermally conductive particles comprise 
Ameen does not explicitly disclose the ePTFE membrane having micro-folded fibrils. 
White, however, teaches a retracted ePTFE membrane having serpentine fibrils and exhibiting high elongation while substantially retaining the strength of the ePTFE (abstract and figure 2b).  The retracted ePTFE membrane is obtained by (i) expanding an extruded PTFE tape biaxially to produce the ePTFE membrane, and (ii) heating the ePTFE membrane to thermally retract it in at least one direction of expansion (paragraph 11).  White also discloses that a composite material is formed by filling the pores of the ePTFE membrane after retraction with an elastomer (paragraphs 4 and 11).  Therefore, it is not seen that the open pores of the retracted ePTFE membrane could not be filled with the adhesive disclosed in Ameen. 
The retracted ePTFE membrane has an elongation in at least one direction of at least about 50%, and a tensile strength in at least one direction of at least about 200 MPa (paragraph 10). 

Regarding claim 2, the thermally conductive adhesive interface has a total thickness less than 25 microns (column 9, lines 20-25). 
Regarding claim 4, the adhesive comprises polysiloxane, polybutadiene and each of which corresponding to the claimed elastomer (column 6, lines 1-15).  
Regarding claim 5, the thermally conductive particles comprise aluminum, copper, nickel or zinc and each of which corresponding to the claimed electrically conductive material (column 5, lines 60-65).
Regarding claim 6, the adhesive has a thickness of 20 mils or 0.5 microns (column 9, lines 40-45).  The ePTFE membrane has a thickness of 0.002 inch or 0.05 microns. The thermally conductive adhesive interface has a total thickness less than 25 microns (column 9, lines 20-25).  Therefore, the examiner takes the position that the metal foil should have a thickness of less than 25 microns.  
	In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metal foil having a thickness in the range instantly claimed motivated by the desire to enhance the thermal conductivity of the adhesive interface.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 9, the thermally conductive adhesive interface is in a stacked configuration (column 9, lines 45-50). 
Regarding claim 10, the thermally conductive adhesive interface is in a wound configuration (column 11, lines 20-25).  

Ameen does not disclose a compacted porous membrane comprising macro-structured folds, micro-folded fibrils or a combination thereof.  However, new combination of Ameen and White suggests the claimed invention.  

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over US Ameen in view of US 4,877,661 to House et al. (House).   

Ameen does not explicitly disclose the ePTFE membrane having micro-folded fibrils. 
House, however, teaches a compressed ePTFE membrane having folded fibrils and exhibiting a rapid recovery property of greater than 5.5% (abstract and figure 4).  In particular, the compressed ePTFE membrane has improved bending characteristics, and excellent resistance to kinking, constriction or collapse under flexure (column 2, lines 55-60).  Despite all the fibrils having a bent or wavy appearance, the compressed ePTFE membrane retains an open pore structure of the non-compressed ePTFE (figures 3 and 4).  

Regarding claim 2, the thermally conductive adhesive interface has a total thickness less than 25 microns (column 9, lines 20-25). 
Regarding claim 4, the adhesive comprises polysiloxane, polybutadiene and each of which corresponding to the claimed elastomer (column 6, lines 1-15).  
Regarding claim 5, the thermally conductive particles comprise aluminum, copper, nickel or zinc and each of which corresponding to the claimed electrically conductive material (column 5, lines 60-65).
Regarding claim 6, the adhesive has a thickness of 20 mils or 0.5 microns (column 9, lines 40-45).  The ePTFE membrane has a thickness of 0.002 inch or 0.05 microns. The thermally conductive adhesive interface has a total thickness less than 25 microns (column 9, lines 20-25).  Therefore, the examiner takes the position that the metal foil should have a thickness of less than 25 microns.  
	In the case, where the claimed ranges overlap or touch the range disclosed by the prior art a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257,191 USPQ90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990), In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). 

Therefore, in the absence of unexpected results, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the metal foil having a thickness in the range instantly claimed motivated by the desire to enhance the thermal conductivity of the adhesive interface.  This is in line with In re Aller, 105 USPQ 233 which holds discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 9, the thermally conductive adhesive interface is in a stacked configuration (column 9, lines 45-50). 
Regarding claim 10, the thermally conductive adhesive interface is in a wound configuration (column 11, lines 20-25).  

Ameen does not disclose a compacted porous membrane comprising macro-structured folds, micro-folded fibrils or a combination thereof.  However, new combination of Ameen and House suggests the claimed invention.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 

/Hai Vo/
Primary Examiner
Art Unit 1788